PER CURIAM.
This appeal is from a judgment in a suit for loss of profits filed by appellant for an alleged breach of contract.
The trial judge found that the parties had entered into an agreement in April 1957 whereunder appellee granted appellant the exclusive right, for a period of two years, to sell cigarettes at the restaurant operated by appellee through the medium of an automatic vending machine installed there by appellant, the latter agreeing to pay as rental a percentage of the selling price of the cigarettes. The judge also found that appellant had agreed it would replace the original vending machine with a newer and larger model when appellee had done certain remodeling; that after the latter had partially remodeled, he requested that the new machine be installed then but appellant failed to do so; that some time later appellant offered to install the new machine, but in the meantime the appellee had permitted a competitor to place a machine in his restaurant; and that the new vending machine was never installed by appellant.
*544The court concluded that appellant had failed to perform its agreement to exchange the machine in accordance with the terms of the contract. There being substantial evidence to support the court’s finding, we find no cause to disturb it.
Affirmed.